DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 01/19/2021. Claims 1-20 are pending and are examined.
Information Disclosure Statement
The information disclosure statement dated 12/13/2021 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the user’s identification" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as any identification of user.
Claim 20 recites the limitation "the remaining goods" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as unsold goods.
Claim 20 recites the limitation "the user " in line 9.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as any consumer

Claim 20 recites the limitation "the weight" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as any weight .

Claim 20 recites the limitation "the unit price" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as any price.

Claim 20 recites the limitation "the amount due" in lines 14.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted a price.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,10-14,16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al ( PGPub 2021/0035399).

As regards claim 1 , Ji discloses A weight-based vending apparatus comprising a data storage, a display, and a product tray, wherein the product tray holds goods offered for sale: the data storage stores a unit price of the goods and an initial weight of the goods on the product tray;[0047,0067]
upon receiving a confirmation of a user’s identification, the weight-based vending apparatus performs following steps:[0050-0051]
measuring a current weight of the goods on the product tray in real time:[0049,0051]
calculating a weight of goods taken by the user based on the difference between the initial weight and the current weight;[0052]
calculating a cost of goads taken by the user based on the weight of goods taken by the user and the unit price:[0067]
upon receiving a completion signal, calculating an amount due based on the cost of goods taken by the user, showing the amount due on the display, and sending the amount due to an external entity for processing a payment.[0072]
As regards claim 2 , Ji discloses the apparatus of claim 1 further comprising a controlled access to the goods offered on the product tray; upon receiving the confirmation of the user's identification, the weight-based vending apparatus automatically operates the controlled access so that the user can access to the goods offered on the product tray.[0114]
As regards claim 3, Ji discloses the apparatus of claim 2, wherein the controlled access comprises a sliding door controlled by the weight-based vending apparatus.[0114]
As regards claim 4, Ji discloses the apparatus of claim 2, wherein the controlled access comprises a roll top cover controlled by the weight-based vending apparatus. [0050]
As regards claim 5, Ji discloses the apparatus of claim 2, wherein the controlled access comprises a lock controlled by the weight-based vending apparatus.[0050]
As regards claim 6, Ji discloses the apparatus of claim 2, wherein upon receiving the completion signal, the weight-based vending apparatus automatically operates the controlled access to end the user access to the goods offered on the product tray. [0114]
As regards claim 7, Ji discloses the apparatus of claim1, wherein the confirmation of the user’s identification is triggered. by the user when the user performs a scan activity with the weight-based vending apparatus.[0050,0114]
As regards claim 10, Ji discloses the apparatus of claim 1, wherein the unit price of the goods is entered when the product tray is replenished.[0067]
As regards claim 11 , Ji discloses The apparatus of claim1, Ji does not expressly disclose wherein the initial weight of the goods on the product tray stored in the data storage is updated after a purchase is made.[0051-0052]
As regards claim 12 , Ji discloses the apparatus of claim 1 farther comprising a button, and the completion signal is generated by the user pressing the button.[0108]
As regards claim 13 , Ji discloses the apparatus of claim 1 further comprising a door, and the completion signal is generated by the user closing the door.[0050]
As regards claim 14, Ji discloses the apparatus of claim 1 generates alerts when detecting abnormal activities.[0054,0056]
As regards claim 16, Ji discloses the apparatus of claim 1 further comprising one or more product trays and load cells that are integrated with the weight-based vending apparatus; wherein for each product tray, there are load cells under said each product tray, and the weight-based vending apparatus monitors weight of goods on said each product tray.[0043-0044,0056,0109]
As regards claim 17, Ji discloses the apparatus of claim 16, wherein the weight-based vending apparatus may offer different products on different product trays; the unit prices for different products are stored in the data storage and indexed according to identification for each product.[0097]
As regards claim 18, Ji discloses the apparatus of claim 1 communicates with a cloud-based server.[0072]
As regards claim 19, Ji discloses the apparatus of claim 1, wherein the external entity for processing the payment comprises a WeChat or Alipay remote payment and accounting terminal.[0106,0114]
As regards claim 20, Ji discloses placing goods for sale on the product tray;[0046,0067]
storing a amt price for the goods and an initial weight of the goods in the data storage;[0046,0067]
Upon receiving a confirmation of the user's identification, the weight-based vending apparatus automatically performs the following steps:[0050-0051]
measuring a current weight of the remaining goods on the product tray in real tame:[0049,0051]
calculating a weight of goods taken by the user based on the difference between the initial weight and the current weight:[0052]
calculating a cost of goods taken by the user based on the weight of goods taken by the user and the unit price;[0067]
detecting a completion signal:[0108]
calculating an amount due based on the cast of goods taken by the user and displaying the amount due on the display unit;[0072] and
sending the amount due to an external entity for processing a payment.[0072]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (PGPub 20210035399) and further in view of Xu (WO2019132766).
As regards claim 8, Ji discloses the apparatus of claim 7, Ji does not expressly disclose further comprising a QR code, and the scan activity comprises the user scans the QR code with a mobile device.
Xu discloses further comprising a OR code, and the scan activity comprises the user scans the QR code with a mobile device.[0104,0044,0052]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use a QR code, and the scan activity comprises the user scans the QR code with a mobile device in the device of Ji. The rationale to support a conclusion that the claim would have been obvious “Alternatively, a more sophisticated two-dimensional machine readable code like Quick Response (QR) code can be used. QR code is able to contain more information compare to the simple barcode. ”[0104]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 9, Ji discloses The apparatus of claim 7, Ji does not expressly disclose  further comprising a card reader, and the scan activity is detected by the card reader.
Xu discloses further comprising a card reader, and the scan activity is detected by the card reader.[0187]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  a card reader, and the scan activity is detected by the card reader in the device of Ji. The rationale to support a conclusion that the claim would have been obvious “ the local computer 164 retrieves information of the consumer based on the facial or voice or both to commence transaction or scanning a membership card or smart phone with NFC technology on the reader module 120 ”[0187]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 15, Ji discloses the apparatus of claim 1, Ji does not expressly disclose checks if the product tray is empty and generates an out-of-stock alert if the product tray is empty.
Xu discloses checks if the product tray is empty and generates an out-of-stock alert if the product tray is empty.[0093]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to check if the product tray is empty and generates an out-of-stock alert if the product tray is empty in the device of Ji. The rationale to support a conclusion that the claim would have been obvious “if there were no stocks left for an item and the consumer continued to select, an audible message would be heard like “Sorry the item you’ve selected is not available.”[0093] One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Barragan et al (PGPub 20150100152) Barragan recites a system comprising a first vending machine (VM), the first VM comprising: an exterior chassis having a top, bottom, backside, front side, and first and second sides that couple the front side to the backside; a wireless short range communications node included in the chassis; and an actuator coupled to a compartment included in the chassis; wherein (a) the actuator provides a vended good to an aperture in the front side upon actuation, and (b) each of the front side and first and second sides includes no physically manipulatable consumer interface with which the consumer can control the first VM via direct physical manipulation of the first VM. Other embodiments are described herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698